AO 199A (Rev. 6/11) Order Setting Conditions of Release Page 1 of 4 Pages

UNITED STATES DISTRICT COURT

SOUTHERN District of IOWA

United States of America
ORDER SETTING CONDITIONS

 

Vv. OF RELEASE
Jessica Rae Reznicek Case Number: 4:19-cr-00172-001
Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law on release in this case.

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change
in address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
directed. The defendant shall appear at (if blank, to be notified) U.S. Courthouse

 

Des Moines, lowa on as directed

Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(¥) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

() (5). The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
dollars ($ )

in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S. ATTORNEY U.S. MARSHAL
AO 199B (Rev. 6/11) Additional Conditions of Release Page 2 of 4

 

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and the community.
IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:

(Name of person or organization)
(Address)
(City and State) (Tel. No.)

 

 

 

who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance of the defendant at all
scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.

Signed:

 

Custodian or Proxy Date

(v¥) (7) The defendant shall:
(v) (a) _ report to the _Pretrial Services Office_, telephone number , not later than as directed

()  (b) _ execute a bond or an agreement to forfeit upon failing appear as required the following sum of money or designated property:

 

( ) (c) post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the above-
described

( )  (d) execute a bail bond with solvent sureties in the amount of $

 

(v) (e) _ maintain or actively seek employment.

() (OH maintain or commence an education program.
(vv) (g) _ surrender any passport to: USPO

(¥)  (h) | obtain no passport.

(v) (i) abide by the following restrictions on personal association, place of abode, or travel:
State of lowa and Minnesota ‘

(y’ ) (j) avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject
investigation or prosecution, including but not limited to: _Co-defendants

 

 

 

( ) (k) _ undergo medical or psychiatric treatment and/or remain in an institution as follows:

 

 

( ) (1) return to custody each (week) day as of o'clock after being released each (week) day as of o'clock for
employment, schooling, or the following limited purpose(s):

 

() (m) _ maintain residence at a halfway house or community corrections center, as deemed necessary by the U.S. Probation Office. All costs will
be paid by the U.S. Probation Office provided the defendant is making satisfactory progress towards goals set by the supervising officer.
Within 60 days of the date of this Order, the Court will be provided an update on the defendant’s status and progress towards community
placement.

(v) (n) _ refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapons.
(4) (0) refrainfrom( —) any ( ¥ ) excessive use of alcohol.

(av) (p) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined m 21 U.S.C. § 802, unless prescribed by
a licensed medical practitioner.

()  (q)__ submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is
using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substance screening or testing.

¢ 3 (1) _ participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the pretrial services office
or supervising officer.

(J) (s) refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited substance
testing or electronic monitoring which is (are) required as a condition(s) of release.

(¥) (participate in one of the following location restriction programs and comply with its requirements as directed (CHECK ONE):

( )(i)} Curfew: You are restricted to your residence every day (__) from to ,or( ) as approved
by the probation officer or supervising officer, or

( V/) (ii) Home Detention: You are restricted to your residence at all times except for employment, education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or
other activities approved in advance by the probation office or supervising officer; or

( ) (iii) Home Incarceration: You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the Court.
Page 3 of 4

 

Additional Conditions of Release - Continued

(v) (u) submit to the following location monitoring technology and comply with all of the program requirements and instructions provided. The
defendant shall pay all or part of the location monitoring cost as directed by the officer. If allowed to self-surrender and still on active
location monitoring, the defendant shall report to the Probation Office, as directed, for removal of equipment. (CHECK ONE):

( ) Technology as directed by USPO
() Radio Frequency (RF) monitoring

( ¥ ) Global Positioning Satellite (GPS)

( ) Voice Recognition

(v) (v) report as soon as possible, to the pretrial services office or supervising officer any contact with law enforcement personnel, including, but
not limited to, any arrest, questioning, or traffic stop.

(7) (w) permit a Probation Officer to visit him or her at any time at home or other approved residence.
( ) (x) submit to substance abuse and mental health screening as directed by the pretrial services office.

( ) (y)

 

 

IT IS FURTHER ORDERED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
AO 199C (Rev. 6/11) Advise of Penalties Page 4 of 4

 

Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate
a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
fined not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.

 

ane Ry tn

Signature bf Defendant

Directions to United States Marshal

(¥) The defendant is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer
that the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be
produced before the appropriate judicial officer at the time and place specified, if still in custody.

Date: October 1, 2019 Oe tere. —__
Signature of Judicial Officer

Celeste F. Bremer, U.S. Magistrate Judge
Name and Title of Judicial Officer
